Citation Nr: 0812062	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis, claimed 
as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
March 1971.  Service in the Republic of Vietnam during combat 
operations there is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2007, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  At that time, the veteran 
submitted new evidence in the form of a letter from his 
family physician Benjamin Goh, D.O.  Since he has waived 
consideration of this evidence by the RO, a remand is not 
necessary.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  By written correspondence received in November 2007, the 
veteran withdrew his appeal of entitlement to service 
connection for hepatitis.  

2.  The veteran does not have PTSD.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September and October 2003, and February 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the veteran's remaining service connection 
claim on appeal will be denied, these questions are not now 
before the Board.  Consequently, a remand is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service records, and post-
service medical records, and secured examinations in 
furtherance of his claim.  The record shows that the 
veteran's SMRs were evidently mailed to the RO in November 
2003, but they are not of record.  In a June 2007 formal 
finding by the RO it was determined that all efforts to 
obtain the SMRs have been exhausted, and that further 
attempts would be futile.  38 C.F.R. § 3.159(c)(2).  VA has 
no duty to inform or assist that was unmet.



Hepatitis

In written correspondence hand delivered by the veteran at 
his November 2007 hearing before the undersigned Veterans Law 
Judge, the veteran withdrew his appeal of his claim for 
service connection for hepatitis.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  Id.  The veteran has withdrawn 
this appeal of the hepatitis claim and, thus, there remain no 
allegations of errors of fact or law remaining for appellate 
consideration that are related to that claim.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
entitlement to service connection for hepatitis, and it is 
dismissed.

PTSD

The veteran contends that he has PTSD that is related to his 
combat experiences in Vietnam.  As noted, the veteran's SMRs 
are not of record.  However, his service records are of 
record, and they show that he was given a psychiatric 
examination in February 1971.  That examiner noted that the 
veteran had a long history of borderline adjustment 
academically and vocationally.  Recently married while on 
leave, he was said to be very unhappy about being in receipt 
of orders to return to Vietnam.  The mental status 
examination was unremarkable except for his dejected 
appearance and feelings of depression.  The veteran was 
diagnosed with passive-aggressive personality disorder, and 
administrative separation was recommended.  The veteran was 
discharged the following month.  

In an October 2002 letter, the veteran's private physician, 
Dr. Goh, discussed a variety of conditions for which he had 
treated the veteran.  Among the listed diagnoses was "stress 
disorder," though no discussion was provided, and no basis 
was given for that diagnosis.  In later correspondence, dated 
in October 2007, Dr. Goh noted he was writing regarding VA's 
denial of the veteran's PTSD and hepatitis claims.  He noted 
that the veteran was in combat in Vietnam, and that he had 
witnessed a horrific incident regarding his buddy being 
killed.  He reported that the veteran still experiences long-
term flashbacks, and also noted that post-combat stress is a 
long-term reaction to combat.  

The veteran was afforded a VA outpatient PTSD assessment in 
May 2005.  The veteran gave a history of polysubstance abuse, 
in remission for about 20 years, and of alcohol abuse, in 
remission for more than two years.  He reported that he had 
been taking Valium, prescribed by Dr. Goh, since 1974.  He 
admitted to two suicide attempts decades earlier, both under 
the influence of illicit drugs.  The examiner noted that the 
Trauma Symptom Inventory did not reflect PTSD symptoms or 
symptoms suggesting trauma reactions.  She also noted that 
the Mississippi Scale for Combat Related PTSD score of 69 did 
not suggest the presence of PTSD symptoms.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was dysthymia with anxious 
features; polysubstance abuse (by history, in remission).  
Axis II (personality disorders and mental retardation) 
diagnosis was deferred.  The Axis III (general medical 
conditions) diagnoses are not relevant here.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
financial strain.  The Axis V (global assessment of 
functioning (GAF) score) report was 65.  

In a Statement in Support of Claim dated in May 2005, the 
veteran requested a full-fledged compensation and pension 
examination in order to explain what he had been through.  A 
PTSD C&P examination was conducted in May 2007.  This 
examiner noted that the veteran reported that he was not in 
mental health treatment.  He reported sadness at thoughts of 
losses from war and haunting memories, as well as occasional 
situational emotional displays.  There was no significant 
anxiety or depression reported.  The veteran reported that 
his combat experiences were particularly traumatic, and they 
resulted in intense fear and feeling of horror.  He recounted 
that, the morning after his first combat situation, he found 
bodies of comrades killed in action during the night, 
including that of a close friend.  He reported that, after 
that, he was fearful that that could happen to him.  

The examiner reported that the Clinician Administered PTSD 
Scale was not indicative of PTSD, and that the Mississippi 
Scale was overendorsed and largely discrepant from his 
previous score in 2005.  The examiner noted that the 
psychometric scores were not consistent with a diagnosis of 
PTSD.  The examiner noted that the veteran met the DSM-IV 
stressor criterion, but did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  

The DSM-IV Axis I diagnosis was dysthymic disorder and 
polysubstance abuse in remission.  Axis II diagnosis was 
personality disorder, not otherwise specified (NOS), with 
history of passive-aggressive personality disorder.  The Axis 
III diagnoses are not relevant here.  In Axis IV the examiner 
identified the veteran's problems as chronic pain.  The Axis 
V GAF score was 65.  The examiner noted that the veteran has 
some reactive emotional displays, history of polysubstance 
abuse, and current reliance on Valium, all of which can 
affect mood and coping.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (which 
requires a diagnosis in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  


Here, both VA examiners accepted as fact the veteran's 
claimed combat stressors.  However, even accepting that 
events described by the veteran occurred as he described 
them, neither examiner found that his current symptomatology 
met the criteria for diagnosis of PTSD in accordance with 
DSM-IV.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In short, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  

Here, there is no medical evidence of a current PTSD 
disability.  The Board acknowledges the statements of the 
veteran's private physician, Dr. Goh, but also notes that 
neither correspondence constitutes medical evidence 
diagnosing PTSD in accordance with DSM-IV.  Dr. Goh merely 
lists "stress disorder" or PTSD without really discussing 
the basis of that diagnoses.  However, even accepting the 
statements at face value, the fact is that the 2005 VA 
outpatient report concluding no PTSD was authored by a 
psychology intern and approved by a staff psychologist, and 
the 2007 VA examination concluding no PTSD was conducted by a 
psychologist.  Dr. Goh is a general practice doctor, with no 
special qualifications in psychiatry evident from the record.  
Therefore, the conclusions of the VA psychologists in 2005 
and 2007 carry far more probative value than Dr. Goh's 
unsupported "diagnoses." 

The veteran also told his May 2007 examiner that he is not in 
treatment by a mental health provider, and at his hearing he 
testified that he had never received treatment for PTSD.  
Most significantly, based on their interviews of the veteran 
and other testing, neither VA examiner could diagnose PTSD.  
Both provided DSM-IV Axis I diagnoses of dysthymic disorder.  

The Board acknowledges the veteran's contention that he 
currently has PTSD as a result of combat experiences in 
Vietnam.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions in this regard 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have a diagnosis of PTSD, and the claim must 
therefore be denied.  


ORDER

The veteran's claim of entitlement to service connection for 
hepatitis having been withdrawn, the claim is dismissed. 

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


